DETAILED ACTION
Claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the retaining device designed to apply a spring force acting on the top roller body and radially (claims 9 and 10) as described in the specification and they fail to show two weighting arms connected to one another by a gripping part, rather the figures show each arm connected to one another by a gripping element 8.  No such connection is found between the two weighting arms 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 ends in a comma.  Each claim begins with a capital letter and ends with a period. MPEP 608.01(m). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the retainers" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 

The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulusoy (WO 2009/099400) (Submitted by Applicant).
Regarding claim 1, Ulusoy describes a weighting arm for a drafting system unit for drafting a fiber band at a workstation of a textile machine, comprising a support arm, and a top roller body, which is detachably mounted (see Fig. 13a depicting spring for releasing top roller body) on a retaining device connected to the support arm (see annotated Fig. 1 below), characterized in that the top roller body has an actuation 

    PNG
    media_image1.png
    496
    829
    media_image1.png
    Greyscale

Regarding claim 2, Ulusoy describes the weighting arm characterized in that the retaining device has two retainers arranged at a distance from one another on the support arm (see annotated Fig. 1 above).  
Regarding claim 3, Ulusoy describes the weighting arm characterized in that the top roller body has, at both ends, actuation sections, which protrude beyond the support arm in the longitudinal axis direction of the top roller body (see annotated Fig. 1 above).  
Regarding claim 4, Ulusoy describes the weighting arm characterized in that the actuation section is designed to receive an actuating tool (is fully capable of receiving a tool as no dimensions are given, for example a clamp can be placed on the actuation section).  

Regarding claim 9, Ulusoy describes the weighting arm characterized in that the retaining device is designed to apply a spring force acting radially on the top roller body in order to rotatably positionally secure the top roller body (see Fig. 13a depicting spring force from spring 30 utilized to secure roller body, p. 14, ll. 23-32).  
Regarding claim 10, Ulusoy describes the weighting arm characterized in that the retainers of the retaining device are designed in such a way that the retainers apply a spring force acting radially on the top roller body in order to rotatably positionally secure the top roller body (see Fig. 13a depicting spring force from spring 30 utilized to secure roller body, p. 14, ll. 23-32).  

Regarding claim 11, Ulusoy describes a drafting system unit for a textile machine, comprising a weighting arm having at least one top roller body, the weighting arm is for the drafting system unit for drafting a fiber band at a workstation of a textile machine, comprising a support arm, and a top roller body, which is detachably mounted (see Fig. 13a depicting spring for releasing top roller body) on a retaining device connected to the support arm, characterized in that the top roller body has an actuation section, which protrudes beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Fig. 1 below).  

    PNG
    media_image2.png
    608
    831
    media_image2.png
    Greyscale

Regarding claim 12, Ulusoy describes the drafting system characterized in that the drafting system unit has a frame structure, by which the drafting system unit is detachably arranged on a supporting frame of the textile machine (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully capable of being attached to a supporting frame, see Fig. 15 where it is secured with a bolt which is detachable).  
Regarding claim 13, Ulusoy describes the drafting system characterized in that the drafting system unit is detachably arranged on a supporting frame of the textile machine in a modular way (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully 
Regarding claim 14, Ulusoy describes the drafting system characterized in that two weighting arms are provided (see annotated Fig. 1 above), which are connected to one another by a gripping part (see annotated Fig. 1 above) for joint operation by an operator.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichisaburo (US 3256570).
Regarding claim 1, Ichisaburo describes a weighting arm for a drafting system unit for drafting a fiber band at a workstation of a textile machine, comprising a support arm, and a top roller body, which is detachably mounted on a retaining device connected to the support arm, characterized in that the top roller body has an actuation section, which protrudes beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Figs. 1 and 2 below).  

    PNG
    media_image3.png
    446
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    826
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichisaburo (US 3256570).
Regarding claim 6, Ichisaburo describes the limitations of claim 6 but does not explicitly describe that the actuation section protrudes beyond the support arm in the longitudinal axis direction of the top roller body by up to 15 mm.  
Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 15 mm in order to reduce excess material usage beyond that required to secure the rollers. 

Regarding claim 7, Ichisaburo describes the limitations of claim 6 but does not explicitly describe that the actuation section protrudes beyond the support arm in the longitudinal axis direction of the top roller body by up to 10 mm.  
Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 10 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.

Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 5 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar structures as to that of the primary reference and could be utilized in anticipation or obviousness-type rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732         
                                                                                                                                                                                               
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732